Citation Nr: 9914865	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-28 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling as of June 1, 
1995.

Entitlement to an increased evaluation for PTSD, rated as 
50 percent disabling as of May 20, 1998.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION


The veteran had active service from December 1971 to April 
1976.


This appeal arises from an August 1995 RO rating decision 
that denied a total rating for PTSD under 38 C.F.R. § 4.29 
(1998) based on hospitalization from April 19 to May 27, 
1995, and denied a higher rating for this disorder (rated 
30 percent).  A September 1996 RO rating decision assigned a 
total rating for the PTSD from April 19 through May 31, 1995 
under the provisions of 38 C.F.R. § 4.29 based on the 
veteran's hospitalization from April 19 to May 27, 1995, and 
then resumed the 30 percent rating, effective from June 1, 
1995.  Since a total rating for the PTSD based on his 
hospitalization from April 19 to May 27, 1995, this matter is 
not a matter for appellate consideration.


A September 1998 RO rating decision increased the evaluation 
for PTSD from 30 to 50 percent, effective from May 20, 1998.  
The veteran continues to disagree with the evaluations 
assigned for the PTSD (claimed as an effective date problem) 
and the issue of entitlement to a higher evaluation for PTSD 
was certified to the Board of Veterans' Appeals (Board).  
Inasmuch as a higher evaluation for the veteran's PTSD is 
potentially available, and as the issue of an increased 
rating was already in appellate status at the time of the 
September 1998 RO rating action, the Board will consider 
entitlement to an increased rating for PTSD for the entire 
appeal period and has classified the issues as shown on the 
first page of this decision.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  




FINDINGS OF FACT


1.  All evidence necessary for equitable disposition of the 
claim has been obtained.  

2.  Prior to May 20, 1998, the veteran's PTSD symptoms were 
manifested by occasional intrusive thoughts, nightmares, 
flashbacks, and psychotic features resulting in definite 
social and industrial impairment; occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks are also shown.

3.  Prior to May 20, 1998, the veteran's PTSD symptoms did 
not produce considerable social and industrial impairment.  
Neither did the PTSD produce flattened affect, circumlocutory 
or stereotyped speech, panic attacks more than once per week, 
difficulty in understanding complex commands, impairment of 
short and long term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships resulting in occupational and social 
impairment with reduced reliability and productivity.

4.  Since May 20, 1998, the veteran's PTSD symptoms have been 
manifested by nightmares, flashbacks, paranoid thoughts, 
decreased memory, and increased problems at work causing 
severe social and industrial impairment; also shown are 
occupational and social impairment with deficiencies in work 
performance, family relations, thinking, and mood due to PTSD 
symptoms of depression, impaired impulse control, and 
inability to adapt to stressful circumstances.

5.  Virtual isolation in the community or totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment, or total occupational and social 
impairment due to PTSD are not shown.



CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 30 
percent for PTSD prior to May 20, 1998 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (effective as of November 7, 
1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).

2. The criteria for a 70 percent schedular evaluation for 
PTSD effective from May 20, 1998 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (effective as of November 7, 1996); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

The record reveals that service connection for PTSD was 
established in March 1994 and a 30 percent disability rating 
was assigned under Diagnostic Code 9411, effective from 
February 12, 1990.  

VA and private medical records show that the veteran was 
treated and examined for psychiatric problems in the 1990's.  
The more salient medical reports with regard to her claim for 
an increased evaluation for PTSD are discussed in the 
following paragraphs.

Private medical reports show that the veteran was treated for 
PTSD in 1995, including a report of hospitalization from 
April 19 to May 27, 1995.  She has hospitalized in April with 
suicidal ideation.  The Axis I diagnoses were major 
depression, recurrent with psychotic features; and PTSD by 
history.  Her GAF was 30 and 75 during the past year.


A June 1995 VA PTSD examination report indicates that the 
veteran had been traumatized as a nurse while working with 
evacuated children and while assisting in abortion 
procedures.  She reported current intrusive thoughts, 
flashbacks, and nightmares.  She reported that she felt 
strange and isolated from others and that she avoided 
anything related to Vietnam.  The examiner noted that the 
veteran had psychotic symptoms such as paranoid thinking and 
reported that, at times, she was not able to reality test.  
Other symptoms included distractibility, poor concentration, 
and racing thoughts.  Her past history included four 
psychiatric hospitalizations, most recently from April to May 
1995 at Elmcrest for depression and suicide attempt.  The 
veteran reported that her current medications included 
Prozac, BuSpar, Risperidone, and Clonopin.  She was 
reportedly followed by a VA doctor and received counseling at 
the Veteran Center.  

During the June 1995 VA examination, the veteran also 
reported that she was employed full-time as a nurse, lived 
with another woman, and did not have a family history of 
psychiatric illness or substance abuse.  The examiner felt 
that the veteran had PTSD and bipolar disorder.  A GAF score 
of 61 was assigned [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a GAF score of 61 to 70 is indicative of some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well.  
See 38 C.F.R. § 4.125 (1998)]. 

VA and employee medical records show that the veteran 
received outpatient treatment and medication for her 
psychiatric problems in the mid 1990's.


An August 1996 VA PTSD examination report reflects that the 
veteran was 45 years old and employed as a nurse at VA.  She 
currently received treatment by a VA doctor and took Prozac, 
Risperidone, and Ativan.  The veteran noted that she seemed 
to get sick seasonally each spring and reported that during 
the recent spring she was doing well until she fell on her 
head in May 1996 with loss of consciousness.  Since that 
time, she had difficulty with memory and with recalling names 
and organizing herself.  She felt that she had become more 
sad and depressed, but also noted that she felt that way for 
several years.  She reported that she had considered suicide 
by carbon monoxide, by driving at high speed in hopes of 
dying in a crash, and by getting run-over.  She reported that 
she wanted to kill her girlfriend and when the girlfriend 
tried to calm her, she reacted by hitting, punching or 
kicking her friend.  The veteran admitted that she had 
intense feelings of rage, irritability, and sadness.  She 
admitted provoking friends and other people at work.  She 
felt that if she provoked someone, they might hit her and 
then she could feel better.  She reported loss of sleep, loss 
of concentration, and loss of interest in anything.  She 
reported that she had received warnings by her supervisor for 
her absenteeism and said that she had exhausted all of her 
sick leave.  She felt that she was not performing her job 
properly because of decreased ability to concentrate.  She 
reported occasional nightmares related to her PTSD stressors 
having to do with nursing duties in a military abortion 
clinic.  She reported dreaming about oceans or rivers of 
blood, and of babies and girls bleeding from their vaginas.  
These nightmares occurred about once per month.  She 
currently avoided anything reminding her of military service.  
She reported a poor social life and no interest in going out.  
She identified the departure of her children from her home as 
an additional stressor.  Her children had reportedly left her 
after learning that she was having a lesbian relationship 
with her friend.  A month earlier, her girlfriend also 
reportedly left her.  Her girlfriend's departure saddened her 
because the veteran had left her husband 12 years prior for 
this girlfriend.  She reported that she did not like herself 
because she was fat and ugly and not fun to be around.  She 
reported poor esteem for her job saying that "a monkey could 
do my job."

During the August 1996 VA examination, the veteran reported 
that because she was Protestant she was assigned to an 
abortion clinic while in active service.  She reported that 
Catholics were not assigned to these clinics.  She cleaned 
surgical instruments, post-operatively, and this made her 
feel as though she was part of the killing.  She felt guilty 
and requested reassignment, but was refused.  Later, after 
two miscarriages herself, she felt that God was punishing 
her.  She reported that after active service, her depression 
continued and, beginning in 1989, she had about one 
psychiatric admission per year at Elmcrest.  

The examiner reported that the veteran's affect was 
constricted, but her thought process was logical and goal 
directed.  She did not have any hallucinations or delusions.  
She denied current suicidal or homicidal ideation.  She was 
alert and oriented times three and did not display cognitive 
deficits.  The diagnoses on Axis I were PTSD and major 
depression, recurrent, seasonal pattern.  The examiner noted 
some avoidance and some social isolation secondary to 
avoidance of stimuli.  She also appeared to have a seasonal 
depression with vegetative symptoms each spring, plus 
sadness, and suicidal ideation.  The episodes of depression 
were noted to have been with her since the military, seemed 
to have worsened over the previous six to seven years, and 
caused her annual springtime hospitalizations.  This pattern 
had been evident since 1989.  She currently exhibited mild 
impairment in her working functions, secondary to PTSD and 
depression, and moderate to severe impairment in her social 
adjustment and her psychological functioning.  A GAF score of 
60 was assigned [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a score of 51 to 60 is indicative of moderate 
symptoms, or moderate difficulty in social, occupational, or 
school functioning, i.e., few friends, conflicts with peers 
and coworkers.  See 38 C.F.R. § 4.125 (1998)].  According to 
the examiner, her GAF score the year prior was 70.  


In a July 1997 letter to the RO, the veteran reported that 
she was currently taking Risperidone, Zoloft, and Ativan.  
She reported seeing her VA psychiatrist monthly, due to the 
doctor's extensive caseload.  She reported that she might 
again need weekly therapy as she did in the early 1990's.  
The weekly sessions were held during the workweek and caused 
her to lose time from work.  She reported that she currently 
suffered from anxiety attacks several times per week that 
impacted her job performance and her ability to drive.  She 
reported that another nurse drove her to and from work.  She 
reported poor short-term memory and difficulty remembering 
instructions at work.  She felt that her medications caused 
additional difficulty.  She reported that her mood might 
change in a split second and that stressful situations were 
difficult for her.  She felt uncomfortable with forming 
relationships at work or socially.  

In May 1998, the veteran underwent a VA PTSD examination.  
The examiner noted review of the 1993 and 1995 VA PTSD 
examination reports and subsequent mental hygiene clinic 
notes up to March 1998.  The examiner noted the presence of a 
secondary diagnosis or underlying depression and noted that 
with PTSD patients, it is often difficult to separate 
symptoms of PTSD from an underlying affective disorder when 
the PTSD manifests with depressive symptoms.  The veteran 
continued to work as a VA nurse, but reported that she was 
doing poorly in that job.  She reportedly called in sick at 
least once per week when she felt too irritable and agitated 
to go to work.  She described being angry and irritable and 
provoking her peers at work.  She felt that no one liked her 
and that no one communicated with her and that at work they 
talked disparagingly about her behind her back.  She reported 
that except for the woman who she rode to work with, she had 
no social contact.  Current medication included Risperidone, 
Zoloft, and Lorazepam.  She reportedly saw her VA physician 
about every two months for her medication, but she felt that 
she should see him more often.  A previous accidental fall 
and subsequent computerized tomography (CT) scan indicating 
damage to the brain was mentioned.  She denied auditory or 
visual hallucinations, but she did report paranoid thoughts 
about people at work and reported that she recently felt a 
violent urge to stab a friend who was over for dinner.  She 
continued to have nightmares twice per week about dismembered 
fetuses or blood flowing and reported extreme difficulty 
sleeping without medication.  The examiner noted that her 
previous suicide attempts included crawling under a running 
car and trying to hang herself.

The examiner felt that the veteran continued to suffer from 
PTSD with associated chronic dysthymia and depressive 
disorder.  Her GAF score was estimated to be "in the range of 
50 but as low as 30 to 35 during a given week or a given 
period."  The examiner noted significant impairment of social 
function and severe impairment of occupational functioning, 
further noting that the veteran was unable to work about 20 
percent of the time.  The examiner felt that her disability 
level should be increased.  


In September 1998, the RO assigned a 50 disability percent 
rating effective from May 20, 1998, the date of the recent 
PTSD examination.  


II.  Legal Analysis


Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(1998).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (1995); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. The regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that during the pendency of the veteran's 
appeal, the regulation pertaining to evaluation of mental 
disorders was amended effective November 7, 1996.  See 
61 Fed. Reg. 52695-52702 (1996) (now codified at 38 C.F.R. 
§§ 4.125- 4.130 (1998)) (hereinafter referred to as the 
"revised criteria").  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).



Under the former provision of 38 C.F.R. § 4.132, Diagnostic 
Code 9411, a 30 percent evaluation for PTSD requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  VA's General Counsel has 
defined "definite" as "distinct, ambiguous, and moderately 
large in degree," and as representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  See VA O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  The Board is bound by this interpretation 
of the term "definite."  See 38 U.S.C.A. § 7104(c) (West 
1991).

Under the former provision of 38 C.F.R. § 4.132, Diagnostic 
Code 9411, a 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  See 38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like 
setting); inability to establish and maintain 
effective relationships.-70 percent

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent


The Board finds that prior to May 20, 1998, the veteran's 
PTSD symptoms were manifested by occasional intrusive 
thoughts, nightmares, flashbacks, and other psychotic 
features.  Comparing these symptoms to the former provisions 
of the rating code, the Board finds that these symptoms 
caused definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and that the psychoneurotic symptoms resulted in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  In June 1995, a VA PTSD examiner assigned a GAF 
score of 61 and, in August 1996, another examiner assigned a 
GAF score of 60.  Although in April 1995 a GAF score of 30 
was assigned during hospitalization, this was during a period 
of marked exacerbation of symptoms that reportedly occurred.  
This is not indicative of overall impairment.  During the 
April 1995 hospitalization, the examiner also noted that the 
veteran's past year GAF score was 75 (indicating slight 
impairment of social and occupational functioning).  
Considering the range of GAF scores reported and the 
circumstances under which the scores were assigned, the Board 
finds that the GAF scores of 60 and 61 more accurately 
represent the veteran's level of disability prior to May 20, 
1998.  Even so, considering that there were two or possibly 
three reported suicide attempts reported, reports of 
workplace absenteeism, and other workplace incidents related 
to the veteran's PTSD, the Board finds that prior to May 20, 
1998, the veteran's PTSD symptoms warranted a 30 percent 
rating based on symptoms that produced definite social and 
industrial impairment.

Comparing the veteran's PTSD symptoms prior to May 20, 1998, 
to the revised provisions of the rating code, the Board finds 
that a 30 percent rating is also warranted under the revised 
provisions.  The veteran's symptoms prior to May 20, 1998, 
closely correspond with the criteria for a 30 percent rating 
(occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The GAF scores 
assigned prior to May 20, 1998 also comport with this 
disability level.  The Board finds that, overall, the 
veteran's disability level prior to May 20, 1998, 
approximates the criteria for a 30 percent rating under both 
the former and the revised provisions of the rating code.  

In denying a rating in excess of 30 percent for the period 
prior to May 20, 1998 under either the former or the revised 
provisions, the Board has considered the criteria for a 50 
percent rating (the next higher rating).  Comparing the 
veteran's symptoms to those required for a 50 percent rating 
under the former code provisions, the Board finds that the 
criteria for considerable industrial impairment is simply not 
met.  Likewise, under the revised provisions, the Board finds 
that although the veteran's affect was noted to be 
"constricted," the examiner did not report flattened affect.  
Neither shown was other evidence of symptoms warranting a 50 
percent rating such as circumstantial, circumlocutory speech, 
panic attacks, difficulty in understanding complex commands, 
impairment of memory, impairment of judgment or difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board finds therefore that the criteria 
for a rating higher than 30 percent under either the former 
or the revised criteria were not met prior to May 20, 1998.


The Board finds that from May 20, 1998, the veteran's PTSD 
symptoms have been manifested by nightmares, flashbacks, 
paranoid thoughts, decreased memory, and increased problems 
at work.  Comparing these symptoms to the revised rating 
criteria, the Board finds that they approximate the criteria 
for a 70 percent rating.  In arriving at this conclusion, the 
Board notes that the recently assigned GAF score of 50 with 
occasional scores of 30 to 35 reflect a worsening of the 
veteran's symptoms and connote an overall inability to 
establish and maintain effective relationships.  

As the criteria for a 70 percent rating under the revised 
provisions are met, analysis of the former criteria for a 70 
percent rating are unnecessary.  However, the Board must 
still determine whether a 100 percent rating might be 
applicable from May 20, 1998 (under either the former or the 
revised rating criteria.  See Karnas, 1 Vet. App. at 312-13).  
As noted above, under the former provisions a 100 percent 
rating for PTSD is available for demonstrated inability to 
obtain and retain employment due to such symptoms as virtual 
isolation in the community or totally incapacitating 
psychoneurotic symptoms.  The veteran has been employed 
throughout the appeal period and has not at any time been 
shown to be totally isolated from the community.  Neither has 
she displayed other psychoneurotic symptoms to warrant a 100 
percent rating under the former criteria of Diagnostic Code 
9411.  Therefore, the criteria for a 100 percent rating under 
the former criteria have not been met.

Comparing the veteran's symptoms since May 20, 1998, to the 
revised provisions of the rating code, the Board does not 
find total occupational and social impairment.  Her behavior 
has not been shown to be grossly inappropriate and her 
suicidal tendencies shown earlier were not evidenced.  She 
did report a recent desire to stab someone; however, she did 
not do so.  Even though her GAF score was 50 with periodic 
lows of 30 to 35, and loss of about 20 percent of her 
worktime was reported, she has continued to hold her job.  
Although service connection is not in effect for depression, 
a VA psychiatrist suggested that underlying depression is 
linked to the veteran's PTSD.  Whether the veteran's 
psychiatric disability is classified as major depression or 
PTSD, the criteria for an increased evaluation are the same, 
and she is entitled to only one evaluation for her 
psychiatric condition, however classified.  The assignment of 
multiple evaluations for such conditions would violate the 
principle against the pyramiding of disability evaluations.  
See 38 C.F.R. § 4.14 (1998).  The Board therefore finds that 
the criteria for a 100 percent disability rating are not 
approximated under the revised criteria. 


The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  The Board also 
finds no showing that the veteran's PTSD reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of increased evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (1998).  In this regard, 
the Board notes that the ratings assigned contemplate 
significant impact on her employment; however, the veteran's 
service connected PTSD is not clinically shown to have 
impacted her employment beyond that which is contemplated in 
the ratings assigned.  Furthermore, the veteran's PTSD has 
not been shown to warrant frequent periods of 
hospitalization.  Although the veteran was hospitalized at 
various times during the early 1990's, no hospitalization has 
been shown since 1995 and, during that period, a 100 percent 
temporary total evaluation was assigned for the 
hospitalization.  Therefore, the requisite frequent periods 
of hospitalization or other circumstances that would render 
impractical the application of the regular schedular 
standards have not been shown.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An increased evaluation for PTSD, rated as 30 percent 
disabling from June 1, 1995, is denied.

An increased evaluation of 70 percent is granted for PTSD, 
effective from May 20, 1998.





		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals



 

